Gilbert, J.
Tlie court did not err in granting a temporary injunction, as prayed. The sole assignment of error was on that judgment. Other-issues raised in the pleadings were not adjudicated by the trial court, and are not now for decision by this court.

Judgment affirmed.


All the Justices concur.

The court passed an order temporarily enjoining the prosecution of the suit in the city court of Savannah, and error was assigned upon that judgment.
O’Byrne, Hartridge, Wright & Brennan, for plaintiff in error.
Lawrence & Abrahams, H. W. Johnson, Bouhan & Herzog, and G. W. Owens, contra.